In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Costello, J.), dated October 31, 2002, which granted the defendants’ motion for summary judgment dismissing the complaint on the ground that he did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the complaint is reinstated.
*894The defendants made a prima facie showing that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955 [1992]). In opposition, the plaintiff submitted evidence that he suffers from herniated and bulging discs and decreased ranges of motion in his lumbar and cervical spines. The plaintiff’s treating physician affirmed that the plaintiffs injuries are permanent and causally related to the subject motor vehicle accident. This evidence was sufficient to raise a triable issue of fact (see Toure v Avis Rent A Car Sys., supra; Fabiano v Kirkorian, 306 AD2d 373 [2003]; Jacobowitz v Roventini, 302 AD2d 432 [2003]). Altman, J.P., S. Miller, McGinity, Adams and Mastro, JJ., concur.